Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Amended Claims 1-3, 5-14, 16-21, 23-30 and 32 are allowed. Claims 4, 15, 22 and 31 are cancelled.
Response to Arguments
Applicant’s arguments, filed 12/09/2020, with respect to claim 1 have been fully considered and are not persuasive, however to combat prosecution of the application, examiner suggested an amendment to independent claims indicated below that would overcome the prior art and place the application for allowance.  The suggested examiner amendment was authorized by applicant on 02/03/2021 in an interview. The USC 112b and USC 103 rejections have been withdrawn. Amended claims are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob T. Caya on [02/03/2021].
The application has been amended as follows: 
Amend claim 1 as follows: amended claim 1 --“A power tool comprising:
a housing; and
an electric motor assembly supported in the housing, the electric motor assembly 
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate about a rotational axis; 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface, and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component.”--
Amend Claim 5 as follows: 
Claim 5 --“The power tool of claim [1, wherein the end cap includes
an end wall having the inner surface, and
a circumferential side wall at least partially defining the [ aperture.”--
Amend claim 6 as follows:  Claim 6 --“The power tool of claim 5, wherein the [ aperture is a first radially extending aperture, and wherein the end cap includes a second radially extending aperture through which the circuit board extends.”--   
Amend claim 11 as follows:  Claim 11 --“The power tool of claim [1, wherein the electric motor assembly further includes a fan that induces [the airflow through the aperture to cool the protrusion and the 
Heat-generating component.”--   
Amend claim 19 as follows: amended claim 19 --“An electric motor assembly comprising: 

a rotor received within the cavity of the stator core, the rotor configured to rotate 
about a rotational axis; 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface; and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component.”--
Amend Claim 23 as follows: 
Claim 23 --“The electric motor assembly of claim [19, wherein the end cap includes
an end wall having the inner surface, and
a circumferential side wall at least partially defining the [ aperture.”--
Amend claim 24 as follows:  Claim 24 --“The electric motor assembly of claim 23, wherein the [ aperture is a first radially extending aperture, and wherein the end cap includes a second radially extending aperture through which the circuit board extends.”--   
Amend claim 27 as follows:  Claim 27 --“The electric motor assembly of claim [19, wherein the electric motor assembly further includes a fan that induces [the airflow through the aperture to cool the protrusion and the heat-generating component.”--   
Cancel Claim 4
Cancel Claim 15
Cancel Claim 22
Cancel Claim 31
Allowable Subject Matter
Claims 1-3, 5-14, 16-21, 23-30 and 32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A power tool comprising:
a housing; and
an electric motor assembly supported in the housing, the electric motor assembly including
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate about a rotational axis; 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface, and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion (145) at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component (annotated Fig.2 and Fig.3 and Fig.5)” 

    PNG
    media_image1.png
    708
    831
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    653
    975
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    428
    479
    media_image3.png
    Greyscale

  	Regarding claim 1 combination, the closest prior art Hanning, Clendenen , Yanagihara, Mergener , Kasuga combination teach power device with heat sink and with end cap, however, the prior art fail to teach the combination of the independent claim of a power device, circuit board, a protrusion axially extending from the end cap which is also located in the radial aperture which is in the end cap and the protrusion is connected to the power device which is located at one face of the circuit board not facing the stator  as recited in claim 1, A power tool comprising:
a housing; and
an electric motor assembly supported in the housing, the electric motor assembly including
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate about a rotational axis; 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface, and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion (145) at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component combination.

    PNG
    media_image4.png
    505
    772
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    792
    708
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    512
    768
    media_image6.png
    Greyscale

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the 
a housing; and
an electric motor assembly supported in the housing, the electric motor assembly including
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate about a rotational axis; 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface, and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion (145) at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component combination.” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-3, 5-14 and 16-18 are allowed based on dependency from allowable claim 1.
Reasons of allowance of claim 19 are same as claim 1
In re Claim 19 recites, inter alia, “an electric motor assembly supported in the housing, the electric motor assembly including
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate about a rotational axis; 

an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion (145) at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component (annotated Fig.2 and Fig.3 and Fig.5)” 

    PNG
    media_image1.png
    708
    831
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    653
    975
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    428
    479
    media_image3.png
    Greyscale

  	Regarding claim 19 combination, the closest prior art Hanning, Clendenen , Yanagihara, Mergener , Kasuga combination teach power device with heat sink and with end cap, however, the prior art fail to teach the combination of the independent claim of a power device, circuit board, a protrusion axially extending from the end cap which is also located in the radial aperture which is in the end cap and the protrusion is connected to the power device which is located at one face of the circuit board not facing the stator  as recited in claim 1, an electric motor assembly supported in the housing, the electric motor assembly including
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate about a rotational axis; 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface, and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion (145) at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component combination.
    The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 1 “an electric motor assembly supported in the housing, the electric motor assembly including
a stator core including a cavity,
a rotor received within the cavity of the stator core, the rotor configured to rotate 
a circuit board proximate an end of the stator core, the circuit board including a first surface facing the stator core, a second surface facing opposite the first surface, and a heat-generating component positioned on the second surface, and
an end cap coupled to the stator core to rotatably support the rotor, the end cap including an aperture, the aperture configured to allow an airflow to enter the electric motor assembly, the end cap including an inner surface, the inner surface and the second surface of the circuit board facing each other in an axial direction, the end cap including a protrusion (145) at least partially disposed in the aperture, the protrusion extending from the inner surface of the end cap toward the second surface of the circuit board in the axial direction such that the protrusion is in thermal contact with the heat-generating component as a heat sink to remove thermal energy from the heat-generating component combination.” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 20-21, 23-30 and 32 are allowed based on dependency from allowable claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834